Citation Nr: 1610994	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a low back disability, to include as secondary to a right ankle disability.

3. Entitlement to service connection for a bilateral knee disability, to include as secondary to a right ankle disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty [Federalized National Guard service] from May 1, 1992 to May 9, 1992 and had additional Army National Guard service, including from February 1979 to May 1979 and from August 1986 to August 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Los Angeles, California RO.  In February 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In April 2015, the case was remanded for additional development.  In February 2016, the appellant submitted additional evidence, including a private medical opinion, without a waiver of Agency of Original Jurisdiction (AOJ) review.  The AOJ will have opportunity to consider this evidence in the first instance on remand. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claims.  

In various statements and at the February 2015 Board hearing, the Veteran asserted he injured his ankle just prior to a period of federalized National Guard service from April 1984 to June 1984 and that his injury was aggravated therein and has caused bilateral knee and low back disabilities. 
A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, the period of service must have when the National Guardsman was ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6(c), (d) .

Because the Veteran seeks to establish service connection based on events during his National Guard service, whether or not he was serving in "federalized" service is a critical threshold question.  Accordingly, verification of the Veteran's service (i.e., whether or not it was federalized service) is necessary.

In April 2015, the Board remanded the case, in part, for the AOJ to request that the service department verify each alleged period of federalized service identified.  The AOJ obtained the appellant's service personnel records and appears to have concluded in a December 2015 supplemental statement of the case (SSOC) that he did not have federalized service in July 1984, but did not request the service department to verify each alleged period of service identified, as directed.  His service personnel records do not appear to provide a consistent picture of the nature of his National Guard service.  An Army National Guard Retirement Point History Statement notes he was a "Unit Member" from July 1986 to March 1987 and on active duty under Title 32, "State Controlled," from April 1987 to April 1992 and from August 1992 to September 1992.  On the other hand, August 1986 and July 1989 orders appear to show he was ordered into Federal service under 38 U.S.C.A. § 502.  And a DD Form 214 notes he was ordered to active federal service from May 1, 1992 to May 9, 1992.  Accordingly, verification of the Veteran's service by the service department is necessary.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive. 

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify any (and all) periods of National Guard service during which he alleges his ankle disability was aggravated and describe how the claimed disability is alleged to be related to that period of service. Upon his response, the AOJ should arrange for exhaustive development to verify any (and all) periods of federalized (and qualifying for VA benefits) service (i.e., under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c), (d)) during which the Veteran alleges his ankle injury was aggravated (to specifically include between April 1984 and June 1984).  The AOJ should request the service department to verify each such alleged period of federalized service.  Thereafter the AOJ should prepare a memorandum for the record specifying which (if any) periods of National Guard service have been determined to be Federalized (and qualifying for VA benefits).

The AOJ should then arrange for all necessary development, and make formal determinations (fact-findings) regarding (a) whether the claimed event, injury, or disease actually occurred; (b) if so, whether the Veteran was in Federalized line of duty at the time; and (c) whether the current claimed disability is indeed etiologically related to the event, injury, or disease incurred or aggravated in line of duty (after any further medical evidence development indicated).

2. The AOJ should then review the entire record and readjudicate the issues on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

